Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon a stipulation of counsel—
* * * that the merchandise involved in this appeal consists of atomizers marked with the red letter “Z” by the Appraiser on the invoice.
That at the time of exportation thereof, such or similar atomizers were not being freely offered for sale for home consumption in France, or for export to the United States, or for sale in the principal market of the United States.
That at the time of exportation thereof the cost of production of such atomizers, as defined in Section 402 (f) of the aforesaid Act is as follows:
That as to the atomizers marked with the red letter “Z” the cost of production is 438 French francs, net packed, each.
This appeal for reappraisement is limited’to the aforesaid item.
On tbe agreed facts I find the cost of production, as that value is defined in Section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the atomizers involved, and that such value was as set forth above.
Insofar as the appeal relates to all other merchandise, it is dismissed.
Judgment will issue accordingly.